DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on December 23, 2020 is acknowledged. Claims 133-148 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 1/13/2021, 1/15/2021, 2/10/2021, 3/17/2021, 4/7/2021, 6/24/2021, and 1/6/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 133, 137, 141, and 145 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Georges et al. (US Patent 10,501,521), Daftarian et al. (US Patent 10,272,042) and Gilles et al. (US Patent 7,186,804).
Georges teaches a pharmaceutical composition comprising heterodimer protein comprising a T cell response eliciting peptide epitope from human cytomegalovirus, influenza virus, human immunodeficiency virus or herpesvirus, a (GGGGS)n linker identical with present SEQ IDNO: 89 (see SEQ ID NO: 82, 83 and 84 in Georges), β2-microglobulin polypeptide identical with present SEQ ID NO: 17 (see SEQ ID NOL 71 and column 12), class I MHC heavy chain polypeptide comprising three extracellular domains and human IgG1 Fc polypeptide comprising a L234A and L235A substitution mutation and a pharmaceutically acceptable excipient (see claims 1-9, column 3, lines 25-67 and column 4, linker in column 8, lines 44-60, column 10, lines 34-67, column 11, columns 15-16, Figures 1, 5C, 6C and 22-24). 
Georges does not teach HPV E16 epitopes of present SEQ ID NO: 13. 
Daftarian teaches a HPV E16 epitopes of present SEQ ID NO: 13 (see SEQ ID NO: 2 and sequence alignment below). Daftarian teaches a method for inducing an enhanced cytotoxic T lymphocyte (CTL) response thereby treating cancer comprising administering peptide epitope identical with present SEQ ID NO: 13 fused with a helper epitopes and formulated with liposomes (see claims 1-61, Example 7 in lines 29-44).
Daftarian’s SEQ ID NO: 2 and present SEQ ID NO: 13

  Query Match             100.0%;  Score 53;  DB 1;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YMLDLQPETT 10
              ||||||||||
Db          1 YMLDLQPETT 10

prima facie obvious to provide fusion protein of Georges wherein the CMV peptide epitope is substituted for Daftarian’s HPV E7 YMLDLQPETT epitope identical with present SEQ ID NO: 13 because Daftarian teaches that the HPV E7 YMLDLQPETT epitope induces anti-cancer T cell response in a subject. 
It would have been prima facie obvious to provide fusion wherein the first polypeptide and the second polypeptide are covalently linked to one another via a disulfide bond between a Cys residue in the β2M polypeptide and a Cys residue in the class I MHC heavy chain polypeptide of Georges, and wherein the two heterodimers are joined by one or more disulfide bonds between the Ig Fc polypeptides, because Georges teaches covalently linking β2M polypeptide the class I MHC heavy chain polypeptide.
Thus the present invention would have been prima facie obvious at the time the invention was made. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648